Title: To John Adams from John Bayard, 28 June 1798
From: Bayard, John
To: Adams, John



ante 28 June term. 1798.

We the judges of the court of common pleas, justices of the court of general quarter sessions of the peace, grand-jurors and bar of the county of Somerset and state of New-Jersey, attending the said court feel it our duty to address you at the present interesting crisis of our national affairs. The wanton and continued aggressions, injuries, and insults committed by the French republic against the government and people of the United States excite our just indignation; while the wise and temperate policy, which has marked your conduct on the occasion, merits our warmest and most uneqivocal approbation. The conduct of France, and the communications of our envoys disclose, on her part, a system of profligacy, plunder, and despotism unknown in the annals of mankind. For the French republic, so boastful of her regard for the rights of man, and love of the human race, it is reserved to set at defiance the law of nations, to disregard treaties, to subjugate, parcel out, and barter away states at her will and pleasure, to plunder and insult unoffending allies, who were once ardent and enthusiastic in her favor, and to endevour to make those allies her tributaries and slaves. France calculates upon her agents, her party and her means in our country to effect her detestable purposes against us. Happily her views have reached America in time to rouse her citizens from their lethargy, to do away all blind attachment, and infatuated fondness for other countries, and to excite a spirit of union and patriotism, which, under heaven, will, we hope frustrate the machinations and successfully repel the attacks of the perfidious and insulting foe.
Be assured, Sir, that we shall at every expence and risk, aid and enforce whatever measures Congress and our constituted authorities may direct for the support of our national independence and dignity.
Archibald MercerJohn BayardNicholas DuboisDavid KellyPeter DumontJohn BryanJohn Mihelmfollowed by 29 other names